                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :
                                                   :
                v.                                 :   NO. 19-493-M
                                                   :
SEAN CHRISTOPHER WILLIAMS                      :

                                                ORDER

               AND NOW, this ______ day of _______________, 2018, the Court finds that the

government and the defendant are engaging in discussions in order to determine whether this

matter may be resolved through a non-trial disposition and that the defendant does not oppose

the government’s motion for continuance. The Court further finds that these reasons cause the

ends of justice to best be served by granting a continuance in this matter, and that these reasons

outweigh the interests of the public and the defendant in a speedy trial.

               WHEREFORE, in accordance with Title 18, United States Code, Section

3161(h)(7)(A), it is hereby ORDERED that the time in which an Indictment or Information must

be filed in the above action is continued for a period until August 30, 2019.

                                      BY THE COURT:



                                      HONORABLE CAROL S. MOORE WELLS
                                      United States Magistrate Judge
